COXE, District Judge
(orally). The merchandise imported consists of cotton quilts having a fringe made of wool. They were assessed for duty under paragraph 366 of the act of 1897, as “manufactures made wholly or in part of wool.” The importer protested, insisting that the merchandise is covered by paragraph 322 of the same act as “manufactures of cotton, not specially provided for.” As these quilts are made in part of wool they fall within the decision of U. S. v. Altman, 46 C. C. A. 116, 107 Fed. 15.
The decision of the board of general appraisers is reversed.